        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



JAMES EVERETT SHELTON, individually and on
behalf of a class of all persons and entities similarly
situated,
                                                          Case No. 3:19-CV-01999
                       Plaintiff,
                                                          Hon. Vanessa L. Bryant
       v.

REALGY, LLC

                       Defendant.


DEFENDANT REALGY, LLC’S BRIEF IN SUPPORT OF MOTION TO STAY CASE
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 2 of 18




                                               TABLE OF CONTENTS

I.     INTRODUCTION............................................................................................................. 1
II.    RELEVANT PROCEDURAL AND LEGAL BACKGROUND .................................. 3
       A.        Plaintiff’s Lawsuit Is Premised on the TCPA’s Automated-Call Ban .................... 3
       B.        The U.S. Supreme Court Grants Certiorari in AAPC to Decide the
                 Constitutionality of the TCPA’s Automated-Call Ban ........................................... 3
       C.        The Second Circuit Will Imminently Issue a Ruling Defining the Scope of
                 an ATDS ................................................................................................................. 5
III.   ARGUMENT AND CITATATION TO AUTHORITY ................................................ 7
       A.        Legal Standard on a Motion to Stay ....................................................................... 7
       B.        All Relevant Considerations in this Case Favor Granting a Stay Pending
                 the Outcomes in AAPC, Kloth-Zanard, and La Boom ............................................ 8
         1.      Factor One: A Stay Poses No Harm to Plaintiff, Especially Because it Will Be
                 Short in Duration .................................................................................................... 9
         2.      Factor Two: Realgy Will Suffer Harm and an Undue Burden if This Action
                 Proceeds Before AAPC Is Decided ....................................................................... 10
         3.      Factor Three: A Stay Will Promote the Interests of the Court ............................. 11
         4.      Factors Four and Five: A Stay Will Further the Public Interest and Interests of
                 Persons Not Parties to this Action ........................................................................ 13
IV.    CONCLUSION ............................................................................................................... 14




                                                                  i
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 3 of 18



I.      INTRODUCTION

        The Court should exercise its discretion to stay this action pending two critical decisions

from the Supreme Court and the Second Circuit, both of which cut to the heart of Plaintiff’s

Telephone Consumer Protection Act (“TCPA”) claims and may dispose of them entirely. First,

the Supreme Court’s forthcoming decision in Barr v. American Association of Political

Consultants, No. 19-631 (U.S. Jan. 10, 2020) (“AAPC”), which will be decided this term, is

potentially dispositive of Plaintiff’s claim that Defendant Realgy, LLC violated the TCPA’s

“automated-call ban” by placing calls with an automatic telephone dialing system (“ATDS”). That

is, the Supreme Court will decide whether, as several Circuit courts have held, the “automated-call

ban” is an unconstitutional content-based restriction on speech (it is) that does not withstand strict

scrutiny (it does not). The TCPA’s constitutional failure, moreover, may result in the wholesale

invalidation of the statute.

        Second, the Second Circuit is also set to clarify the proper definition of ATDS in Kloth-

Zanard v. Bank of America, No. 19-2043, and La Boom Disco, Inc. v. Duran, No. 19-600—a

definition upon which Plaintiff’s entire ATDS claim (and putative class definition) hinges. And

while the Second Circuit’s holding in those cases is undetermined, it will likely affirm the lower

courts’ grants of summary judgment by joining the emerging majority of courts across the country

in ruling that the TCPA means what it says: that equipment must have the capacity to generate and

dial random or sequential numbers to qualify as an ATDS. Accordingly, the Court should stay

this action pending the Supreme Court’s resolution of AAPC, or, alternatively, a decision from

Second Circuit—either of which could be outcome-determinative in this nationwide class action.

All the applicable factors support a stay.




                                                  1
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 4 of 18



       First, a stay would not harm Plaintiff, who seeks only statutory, not actual, damages. It

would instead benefit Plaintiff by: (a) preventing him from incurring significant time and expense

in discovery and motion practice, all of which could be for naught after the decision in AAPC; or

(b) streamlining the legal issues in this case by clarifying the definition of an ATDS.

       Second, if this action is not stayed, Realgy would be prejudiced by incurring substantial

costs that will almost certainly be unnecessary. And that prejudice is far from speculative, as

Plaintiff has already served significantly overbroad discovery in this nationwide class action.

       Third, a stay is in the Court’s interest because rulings in AAPC, Kloth-Zanard, and La

Boom will determine whether and to what extent Plaintiff’s ATDS claim against Realgy can

proceed. For instance, if the Supreme Court determines that the TCPA’s automated-call ban is

unconstitutional and cannot be severed—which is the general rule in the case of a First Amendment

violation—that would invalidate the statute under which Plaintiff sues and eliminate Realgy’s

liability. Similarly, the Second Circuit’s forthcoming decision regarding what constitutes an

ATDS, regardless of outcome, will provide much needed guidance to the parties and Court in light

of the D.C. Circuit’s decision in ACA International v. FCC, 885 F.3d 687, 701 (D.C. Cir. 2018),

vacating the FCC’s prior interpretations of the term. If forced to proceed without the clarity of the

Supreme Court’s and the Second Circuit’s decisions, the parties will have to engage in (and the

Court will have to police) significant discovery and motion practice related to the merits of this

case and the propriety of class certification, all of which may be rendered moot.

       Fourth, a stay would promote the public interest and the interests of non-parties. Indeed,

the public has an interest in the efficient and fair administration of the judicial system. The public,

moreover, would not reap any benefit from the unnecessary expenditure of judicial resources or

the enforcement of an unconstitutional (and vague) statute in violation of the First Amendment.




                                                  2
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 5 of 18



Similarly, a stay would prevent discovery that will unnecessarily burden and invade the privacy

interests of non-parties. Those concerns are particularly acute in TCPA class actions where—as

Plaintiff has already done here—plaintiffs routinely serve subpoenas on cellular carriers and other

third parties that result in wide-ranging discovery disputes, statutory privacy implications, and

other significant legal costs.

        For these reasons, the Court should grant Realgy’s Motion and order a brief stay pending

the Supreme Court’s decision in AAPC, or, alternatively, the Second Circuit’s decisions in Kloth-

Zanard v. Bank of America, No. 19-2043, and La Boom Disco, Inc. v. Duran, No. 19-600.

II.     RELEVANT PROCEDURAL AND LEGAL BACKGROUND

        A.      Plaintiff’s Lawsuit Is Premised on the TCPA’s Automated-Call Ban.

        On December 22, 2019, Plaintiff filed this putative class action, alleging that Realgy or

someone on its behalf placed calls to his 484-626-XXXX telephone number. See Doc. 1 ¶ 2–4.

He alleges two violations of the TCPA based on these calls, including a violation of the TCPA’s

automated-call ban. See Doc. 1 at ¶¶ 59–66. On these bases, Plaintiff asks the Court to certify

two nationwide TCPA classes. Doc. 1 at ¶¶ 48–50. As discussed below, the Supreme Court’s

and the Second Circuit’s forthcoming decisions will impact Plaintiff’s TCPA’s claims, weighing

heavily in favor of a stay.

        B.      The U.S. Supreme Court Grants Certiorari in AAPC to Decide the
                Constitutionality of the TCPA’s Automated-Call Ban.

        In 2016, the American Association of Political Consultants (“AAPC”), along with several

other stakeholders in various industries, sued the Attorney General and the FCC in the Eastern

District of North Carolina, alleging that the TCPA’s automated-call ban violates the First

Amendment. See Am. Ass’n of Political Consultants v. Sessions, 323 F. Supp. 3d 737 (E.D.N.C.

2018). Specifically, the AAPC contends that the ban: (1) prohibits speech; and (2) contains


                                                3
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 6 of 18



content-based statutory exceptions that favor certain speech in violation of the First Amendment.

This includes the “government debt exception,” which exempts calls “made solely to collect a

debt owed to or guaranteed by the United States.” Id. at 741. The district court ruled for the

government, holding that the ban was a content-based restriction subject to strict scrutiny, but

that the statute withstood such scrutiny. Id. at 744-45.

       The Fourth Circuit reversed. Am. Ass’n of Political Consultants, Inc. v. FCC, 923 F.3d

159, 166 (4th Cir. 2019). It concluded that the government debt exception did not survive strict

scrutiny because it rendered the automated-call ban fatally underinclusive by authorizing

government-favored speakers to make many of the calls that Congress intended to prohibit by

enacting the ban—all while simultaneously imposing uncapped, strict liability damages

(potentially in the billions of dollars) on disfavored speakers for placing the same type of calls.

Id. at 167–68. The Fourth Circuit also held that the proper remedy was to sever the government

debt exception from the statute.1 Id. at 171.

       Both parties sought Supreme Court review. The government argues that the government

debt exception is content neutral and thus the automated-call ban does not transform the statute

into a content-based speech restriction. See Petition for Writ of Certiorari at 6, Barr v. Am. Ass’n

of Political Consultants, Inc., No. 19-631 (U.S. Nov. 14, 2019). On the other hand, AAPC argues

that the automated-call ban itself is a content-based restriction that cannot survive strict scrutiny;




1
  Similarly, the Ninth Circuit has twice held that the automated-call ban is unconstitutional, and
twice applied severance as the remedy. Duguid v. Facebook, Inc., 926 F.3d 1146, 1151 (9th Cir.
2019); Gallion v. U.S., 772 F. App’x 60, 605 (9th Cir. Jul. 8, 2019) (same). Now that the
Government has filed its opening brief in AAPC, multiple merits-based amicus briefs have been
filed, explaining that invalidating the automated-call ban will not increase intrusive and unwanted
calls. See Br. Of Amicus Curiae Retail Litig. Ctr., Inc. and Nat’l Retail Fed’n, Barr v. Am. Ass’n.
of Political Consultants, Inc., No. 19-641 (Jan. 10, 2020). The foregoing demonstrates AAPC’s
import and highlights the propriety of waiting for that decision.


                                                  4
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 7 of 18



therefore, the Supreme Court must strike it down in its entirety (rather than sever it). See Br. of

Respondents Am. Ass’n of Political Consultants, Inc. at 13-19, Barr v. Am. Ass’n of Political

Consultants, Inc., No. 19-631 (U.S. Dec. 4, 2019).

       In January, the Supreme Court granted certiorari in AAPC. See Barr v. Am. Ass’n. of

Political Consultants, No. 19-631 (U.S. Jan. 10, 2020). Thus, the Court is set to examine whether:

(1) the government debt exception to the automated-call ban violates the First Amendment; and

(2) the proper remedy for a violation is to sever the exception (rather than invalidating the

automated-call ban or the TCPA altogether). See Question Presented Report, Barr v. Am. Ass’n

of Political Consultants, Inc., No. 19-631 (U.S. Jan. 10, 2020). The Court is scheduled to hear

argument on April 22, 2020 and will decide the case by the end of June, assuming that timetable

is not slightly extended by the COVID-19 pandemic. See Supreme Court Calendar for the Session

Beginning April 20, 2020; see also McGregory v. 21st Century Ins. & Fin. Serv., Inc., No. 1:15-

CV-00098, 2016 WL 11643678, at *3 (N.D. Miss. Feb. 2, 2016) (the Court’s custom is to “issue

all decisions in argued cases before the start of its summer recess in June”).

       C.      The Second Circuit Will Imminently Issue a Ruling Defining the Scope of an
               ATDS.

       There are also two imminent Second Circuit decisions that will define the scope of an

ATDS in this Circuit. By way of relevant background, the TCPA prohibits calling a cellular

telephone with an ATDS without the called party’s consent. 47 U.S.C. § 227. An ATDS is

defined as “equipment which has the capacity—to store or produce telephone numbers to be

called, using a random or sequential number generator; and to dial such numbers.” 47 U.S.C. §

227(a)(1). The FCC purported to interpret this statutory definition in various Orders.2 But in



2
 See, e.g., In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, et al.,
Declaratory Ruling and Order, 30 FCC Rcd. 7961, 7972-73 (2015) (“2015 Order”).


                                                 5
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 8 of 18



March 2018, the D.C. Circuit vacated the FCC’s interpretations of what constitutes an ATDS as

arbitrary, capricious, and overbroad. See ACA Int’l, 885 F.3d at 701. This left a vacuum of

authority on what qualifies as an ATDS and called into question pre-2018 cases addressing that

issue, given that most of those cases were decided based on the now-vacated FCC guidance.

       However, any uncertainty regarding the definition of an ATDS in this Circuit will be

resolved in short order, as the Second Circuit is imminently set to rule on the definition of an

ATDS in at least two cases: Kloth-Zanard and La Boom, TCPA cases that both turn on the

definition of ATDS. In Kloth-Zanard, the Second Circuit is set to determine whether the district

court correctly held that the plaintiff failed to establish he was “called from a device with the

capacity ‘to store or produce telephone numbers . . . using a random or sequential number

generator,’ as the statute requires.” Kloth-Zanard v. Bank of Am., No. 3:15-CV-1208-MPS, 2019

WL 1922070, at *10 (D. Conn. Apr. 30, 2019), review granted in Kloth-Zanard v. Bank of Am.,

Case No. 19-2043 (2d Cir. Sept. 20, 2019). Similarly, the Second Circuit in La Boom is set to

determine whether: (a) the systems at issue in that case “operate with too much human

involvement to meet the definition of an autodialer;” and (b) the D.C. Circuit in ACA

International invalidated the FCC’s 2003 Order.3 See Duran v. La Boom Disco, Inc., 369 F.

Supp. 3d 476, 488–90, 492 (E.D.N.Y. 2019), review granted in La Boom Disco, Inc. v. Duran,

No. 19-600 (2d Cir. Dec. 13, 2019) (submitted for review). In those decisions, the Second Circuit

will likely join the majority of Circuits4 by holding that an ATDS must have the capacity to


3
  The FCC’s 2003 Order held “that equipment can meet the definition of an autodialer if it pulls
from a list of numbers, so long as the equipment also has the capacity to dial those numbers without
human intervention.” Id.
4
 See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (ATDSs must employ a
random or sequential number generator); Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d
1301, 1304–05 (11th Cir. 2020) (same); Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir.
2018) (same); but see Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051 (9th Cir. 2018).


                                                 6
           Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 9 of 18



generate and dial random or sequential numbers, which will impact most ATDS cases as modern

dialing equipment does not employ random or sequential number generators.

          Realgy now moves to briefly stay this case pending the Supreme Court’s and the Second

Circuit’s imminent decisions, which are potentially outcome determinative in this case.

III.      ARGUMENT AND CITATATION TO AUTHORITY

          A.      Legal Standard on a Motion to Stay.

          Courts have broad discretion to manage their docket and stay proceedings, as the “power

to stay proceedings is incidental to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In this Circuit, the “decision whether to stay an

action calls on a district court’s ‘studied judgment,’ requiring the court to examine ‘the particular

facts before it’ and determine ‘the extent to which . . . a stay would work a hardship, inequity, or

injustice to a party, the public or the court.’” Range v. 480-486 Broadway, LLC, 810 F.3d 108,

113 (2d Cir. 2015) (quoting Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d Cir.

2012)).

          In exercising their discretion, courts in this Circuit consider five factors:

          (1) the private interests of the plaintiffs in proceeding expeditiously with the civil
          litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private
          interests of and burden on the defendants; (3) the interests of the courts; (4) the
          interests of persons not parties to the civil litigation; and (5) the public interest.

Kappel v. Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y. 1996) (cits. omitted).5 Applying the



5
  In the direct appeal context, courts have also articulated the Landis factors as follows: “(1)
whether the stay applicant has made a strong showing that he is likely to succeed on the merits;
(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay
will substantially injure the other parties interested in the proceeding; and (4) where the public
interest lies.” See Kelly v. Honeywell Int’l, Inc., No. 3:16-CV-00543-VLB, 2017 WL 4856867, at


                                                      7
        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 10 of 18



“Landis” factors, courts within this Circuit and outside of it routinely stay proceedings “when a

higher court is close to settling an important issue of law bearing on the action.” Sikhs for Justice

v. Nath, 893 F. Supp. 2d 598, 622 (S.D.N.Y. 2012); see also Ruggieri v. Boehringer Ingelheim

Pharm., Inc., No. 06-CV-1985, 2012 WL 1521850, at *1 (D. Conn. Feb. 24, 2012) (staying

proceeding pending Supreme Court ruling in another case).

       Thus, it is unsurprising that courts across the country have stayed TCPA cases pending the

forthcoming Supreme Court and Circuit Court decisions discussed herein. See, e.g., Lindenbaum

v. Realgy, LLC, No. 1:19-cv-2862, Doc. 16 (N.D. Ohio Mar. 19, 2020) (granting motion to stay

pending AAPC); Seefeldt v. Entm't Consulting Int’l, LLC, No. 4:19-CV-00188, 2020 WL 905844,

at *1 (E.D. Mo. Feb. 25, 2020) (same, even though Plaintiff also alleged a national do-not-call

TCPA claim);6 Wright v. EXP Realty, LLC, No. 6:18-CV-01851, Doc. 99, p.2 (M.D. Fla. Feb. 7,

2020) (same); Perrong v. Liberty Power Corp, LLC, No. 1:18-cv-00712-MN (D. Del. Mar. 6,

2020) (same, via minute entry); see also DiStasio v. Edible Arrangements, LLC, No. 3:16-cv-

00538-DJS, Doc. 106 (D. Conn. Jan. 24, 2020) (staying case pending La Boom and other

decisions); Acton v. Intellectual Capital Mgmt., Inc., No. 2:15-cv-04004, 2015 WL 9462110, at *2

(E.D.N.Y. Dec. 28, 2015) (staying TCPA case pending outcome of Supreme Court and D.C.

Circuit appeals).

       B.      All Relevant Considerations in this Case Favor Granting a Stay Pending the
               Outcomes in AAPC, Kloth-Zanard, and La Boom.

       All five of the relevant factors identified above weigh in favor of granting a stay.



*2 (D. Conn. Aug. 23, 2017) (requesting stay pending appeal of summary judgment). As explained
here, the Court should grant a stay under any articulation of the Landis factors.
6
 See Seefeldt v. Entm’t Consulting Int’l, LLC, No. 4:19-CV-00188, Doc. 1 at 15 (E.D. Mo. Feb.
7, 2019) (alleging in complaint that defendants sent messages “to Plaintiff and the DNC Class
members”).


                                                 8
        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 11 of 18



               1.      Factor One: A Stay Poses No Harm to Plaintiff, Especially Because it Will
                       Be Short in Duration.

       First, the requested stay poses no risk of harm to Plaintiff. Notably, there is no likelihood

of damage or harm under this factor merely because the stay may delay the plaintiff’s recovery of

money damages. See, e.g., Rovi Guides, Inc. v. Comcast Corp., No. 1:16-CV-9278, 2017 WL

4876305, at *5 (S.D.N.Y. Oct. 27, 2017) (“[The Plaintiff] will not be unduly prejudiced by a stay,

nor will [the Defendant] be unfairly advantaged” because a stay would only delay recovery of

monetary damages); Leinster Inter S.A. v. Botley Ltd., No. 1:09-CV-3874, 2009 WL 5246211, at

*1 (S.D.N.Y. Dec. 30, 2009) (“[The plaintiff] also has not shown that it will suffer irreparable

injury absent a stay, since the only loss it alleges will be monetary.”). This is particularly relevant

here because Plaintiff does not even request actual damages, only statutory damages, which are

purely monetary. See 47 U.S.C. § 227(b)(3) ($500 for negligent violation; up to $1,500 for willful

violation); see also Doc. No. 1, at ¶ 40 (seeking statutory damages).

       The preliminary posture of this action also weighs against a finding of harm to Plaintiff.

See Perricone v. Unimed Nutritional Servs., Inc., No. 3:01-cv-1512-CFD, 2002 WL 31075868, at

*3 (D. Conn. July 18, 2002) (“Where a case is in the early stages of litigation, however, a court

may avoid duplicative efforts by granting a motion to stay.”); Tovar v. Hosp. Housekeeping Sys.,

No. 09-03487, 2009 WL 10672526, at *4 (C.D. Cal. Nov. 2, 2009) (early procedural posture of a

case “weighs against a finding of prejudice”). If anything, Plaintiff would be harmed if a stay is

not issued because he could incur significant expense in discovery only to later find out that his

claim is barred, or that he focused discovery on the wrong definition of ATDS. See, e.g., Reynolds

v. Time Warner Cable, Inc., No. 6:16-CV-6165W, 2017 WL 362025, at *2 (W.D.N.Y. Jan. 25,

2017) (stay of TCPA putative class action would not harm Plaintiff, but would rather “save the

parties from needless expenditures and promote judicial economy”); Fontes v. Time Warner Cable,



                                                  9
        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 12 of 18



Inc., No. 2:14-cv-02060, 2015 WL 9272790, at *5 (C.D. Cal. Dec. 17, 2015) (stay of TCPA class

action did not harm plaintiffs; rather it “could save substantial efforts by the parties”).

       Moreover, the Supreme Court has already granted certiorari in AAPC and set a briefing

schedule with oral argument occurring on April 22, 2020. See Supreme Court Calendar for the

Session Beginning April 20, 2020. In accordance with the Supreme Court’s customary practice,

its decision should be published by no later than the end of its term in June 2020. See McGregory,

2016 WL 11643678, at *3. The Second Circuit is also poised to imminently clarify the definition

of ATDS. See, e.g., La Boom Disco, No. 19-600, Doc. 56 (submitted for review). Given this

timeline, Realgy’s requested relief will likely result in a short delay of approximately three months.

A stay of this short duration necessarily limits any potential risk of damage to Plaintiff. See Mejia

v. Time Warner Cable Inc., No. 1:15-CV-6445, 2017 WL 5513638, at *5 (S.D.N.Y. Nov. 17, 2017)

(“[G]iven that [a Circuit court decision] will likely be decided soon, any prejudice to Plaintiffs

from a stay will be minimal and short-lived[.]”); Ramirez v. Trans Union, LLC, No. 12-cv-00632,

2015 WL 6159942, at *2 (N.D. Cal. Jun. 22, 2015) (“The possible prejudice to Plaintiff that will

result from a stay is minimal, as [the] decision will likely be issued within a year per the Supreme

Court’s customary practice.”).

       For these reasons, the first factor weighs heavily in favor of a stay.

               2.       Factor Two: Realgy Will Suffer Harm and an Undue Burden if This
                        Action Proceeds Before AAPC Is Decided.

       The second factor—Realgy’s interest and burden if the Court does not grant the stay—

also heavily favors a stay. If the case is not stayed pending a decision in AAPC or from the

Second Circuit, Realgy will have to invest substantial resources litigating this nationwide putative

class action, despite the very real possibility that the Supreme Court or the Second Circuit will




                                                  10
        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 13 of 18



render that investment unnecessary.7 See Stone v. Sterling Infosystems, Inc., No. 2:15-cv-00711,

2015 WL 4602968, at *2 (E.D. Cal. Jul. 29, 2015) (“The Court sees no reason why Plaintiff

should be allowed to conduct discovery on this large class thereby forcing Defendant to incur

unnecessary expenses, until it can be established that this case will be proceeding forward.”); see

also Phys. Healthscource, Inc. v. Janssen Pharm., Inc., No. CIV.A. 12-2132-FLM, 2014 WL

413534 at *4 (D.N.J. Feb. 4, 2014) (“[C]lass actions involve the potential ‘for hefty litigation

expenses and an extensive use of judicial resources in the resolution of these claims[.]’ . . . It is

also generally understood that the costs can be particularly ‘enormous’ for defendants.”) (cits.

omitted). And Realgy’s prejudice is far from speculative, as Plaintiff has already served

burdensome and overbroad discovery on Realgy, seeking records related to every telemarketing

call or text message (though Plaintiff does not even allege he received a text message) Realgy

has placed in the last four years (regardless of whether they were completely legal). Such

overbroad discovery will likely result in expensive disputes.

       For these reasons, proceeding with this case before a decision in AAPC or from the Second

Circuit would substantially and unnecessarily prejudice Realgy, and the second factor strongly

supports a stay.

               3.      Factor Three: A Stay Will Promote the Interests of the Court.

       The third factor—judicial economy—also strongly militates in favor of a stay. This is

especially true because the Supreme Court’s decision in AAPC and the Second Circuit’s imminent

decisions may be outcome-determinative, and because this case is a putative class action that will




7
  For example, it is highly unlikely the Supreme Court granted certiorari in AAPC and then phrased
the question presented as whether “the proper remedy for any constitutional violation” is severance
to simply affirm the Fourth and Ninth Circuit’s constitutional analysis, particularly given there is
no Circuit split on the issue. See Question Presented Report, Barr, No. 19-631 (emphasis added).


                                                 11
        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 14 of 18



involve significant discovery and motion practice regarding the merits and class certification—

all of which the Court will have to police and decide, as Plaintiff has already served massively

overbroad class discovery. See Seefeldt, 2020 WL 905844, at *3 (explaining that “stay is

appropriate [pending AAPC], to avoid exhausting judicial resources to decide things like . . .

plaintiff’s pending motion for class certification, and any possible discovery-related matters or

summary judgment motions to follow which may prove fruitless”); Wright, No. 6:18-CV-01851,

Doc. 99, p.2 (proceeding before “Supreme Court issues guidance in the upcoming Barr v. Am.

Ass’n will be—among other things—a waste of judicial resources and a waste of the parties’ time

and energy”); see also Lindenbaum, No. 1:19-cv-02862, Doc. 16 (granting stay given AAPC

because “judicial economy will be saved as this case [is] in its early stages”).

       Further, even if the Supreme Court determines that the automated-call ban or the TCPA

is constitutional, allowing the Supreme Court to decide AAPC and the Second Circuit to clarify

the definition of an ATDS before proceeding in this case would promote judicial efficiency and

ensure a uniform, national interpretation of the TCPA and the defenses discussed herein. 8 In re

Literary Works in Elec. Databases Copyright Litig., No. M-21-90, 2001 WL 204212, at *3

(S.D.N.Y. Mar. 1, 2001) (granting stay of proceedings pending decision by the Supreme Court

and holding that it would be unnecessary waste of court’s and parties’ resources to proceed with

litigation “before the Supreme Court more precisely defines the claims at issue.”); see also

Coulter v. Ascent Mortg. Res. Grp., LLC, No. 2:16-cv-02237, 2017 WL 2219040, at *4 (E.D.

Cal. May 18, 2017) (stay warranted in TCPA class action pending D.C. Circuit opinion as “stay



8
 Realgy, for instance, maintains the TCPA’s automated-call ban is an unconstitutional content-
based restriction on speech. This exact defense—which would result in a finding of no liability if
decided in Realgy’s favor—will be addressed in AAPC. This Court cannot address that defense
without the risk that any decision will be overturned by the Supreme Court’s decision in AAPC,
and any interim decision rejecting the defense would prejudice Realgy.


                                                 12
        Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 15 of 18



will conserve judicial resources, clarify the law, and aid the court in making a decision”);

Reynolds, 2017 WL 362025, at *2 (“A stay [pending a forthcoming D.C. Circuit opinion] will

conserve judicial resources, will help clarify the law, and will enable this Court to render a sound

decision[.]”) (citing Coatney v. Synchrony Bank, No. 6:16-cv-389, 2016 WL 4506315, *2 (M.D.

Fla. Aug. 2, 2016)).

       Accordingly, this factor also heavily favors a stay.

               4.      Factors Four and Five: A Stay Will Further the Public Interest and
                       Interests of Persons Not Parties to this Action.

       A stay would also promote the public interest because the efficient, fair, and uniform

administration of the judicial system serves that interest. For instance, continuing without

guidance from the Second Circuit on what an ATDS is would sow even further confusion on how

to comply with the TCPA. See supra note 4. Likewise, the public has a strong interest in avoiding

the enforcement of a statute that, as here, may violate the First Amendment. See Klein v. City of

San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009) (there exists “significant public interest” in

upholding free speech principles); see also G & V Lounge, Inc. v. Mich. Liquor Control Comm’n,

23 F.3d 1071, 1079 (6th Cir.1994) (“[I]t is always in the public interest to prevent the violation

of a party’s constitutional rights[.]”). In turn, the “ongoing enforcement of the potentially

unconstitutional regulations . . . would infringe not only the free expression interests of [the

parties], but also the interests of other people subjected to the same restrictions.” Klein, 584 F.3d

at 1208. Because the TCPA provision at issue here is inarguably a regulation—i.e., a “ban”—on

certain speech, allowing a party to rely on that regulation on an interim basis in litigation, just to

have it later overturned, would significantly undercut the public interest.

       A stay would similarly promote the interests of non-parties that could be impacted by this

litigation because it will: (a) prevent discovery that would unnecessarily burden such parties; and



                                                  13
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 16 of 18



(b) ensure a uniform interpretation of the law. See, e.g., Royal Park Investments SA/NV v.

Deutsche Bank Nat'l Tr. Co., No. 17-CV-5916-AJN, 2018 WL 3849840, at *3 (S.D.N.Y. Aug.

10, 2018) (staying action pending resolution of related case because “the public is also not served

by any wasting of judicial resources”); Nuccio v. Duve, No. 7:13-CV-1556, 2015 WL 1189617,

at *5 (N.D.N.Y. Mar. 16, 2015) (“Staying this action [pending the outcome of another, similar

action] will serve the interest of the courts, non-parties, and the public by promoting the efficient

use of judicial resources and ‘minimiz[ing] the possibility of conflicts between different

courts[.]’”). For example, non-parties often face heavy discovery burdens in putative class

actions. And TCPA plaintiffs routinely serve subpoenas on cellular carriers and other entities

that result in wide-ranging discovery disputes, statutory privacy implications (e.g., the Cable

Privacy Act, 47 U.S.C. § 551 et seq.), deposition of custodians, and other significant legal costs.

Indeed, Plaintiff has already served at least one third-party subpoena (on an entity that has nothing

to do with this case, no less).

        Accordingly, the public interest and the interests of non-parties both favor a stay.

IV.     CONCLUSION

        For the foregoing reasons, Realgy requests that the Court grant its Motion to Stay pending

the Supreme Court’s forthcoming decision in AAPC, and, if that decision is not outcome-

determinative, the Second Circuit’s decisions in Kloth-Zanard v. Bank of America, No. 19-2043,

and La Boom Disco, Inc. v. Duran, No. 19-600.

         Dated: March 27, 2020.

                                                       KABAT CHAPMAN & OZMER LLP

                                                       /s/ Ryan D. Watstein
                                                       Ryan D. Watstein (pro hac vice)
                                                       rwatstein@kcozlaw.com
                                                       Matthew A. Keilson (pro hac vice)


                                                 14
Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 17 of 18



                                   mkeilson@kcozlaw.com
                                   171 17th Street NW, Suite 1550
                                   Atlanta, Georgia 30363
                                   (404) 400-7300
                                   404-400-7333 (fax)

                                   and

                                   LYNCH TRAUB KEEFE & ERRANTE

                                   Marisa A. Bellair, Esq.
                                   mbellair@ltke.com
                                   Garrett A. Denniston, Esq.
                                   gdenniston@ltke.com
                                   52 Trumbull Street
                                   New Haven, CT 06510
                                   Email:
                                   (203)787-0275
                                   (203)-401-3343 (fax)

                                   Counsel for Defendant Realgy, LLC




                              15
         Case 3:19-cv-01999-VLB Document 25 Filed 03/27/20 Page 18 of 18



                                  CERTIFICATE OF SERVICE

        I certify that today I filed DEFENDANT REALGY, LLC’s BRIEF IN SUPPORT OF

MOTION TO STAY CASE using the Court’s CM/ECF system, which will automatically send a

notice of electronic filing to all counsel of record.


                                                        /s/ Ryan D. Watstein
                                                        Ryan D. Watstein (pro hac vice)




                                                  16
